Citation Nr: 0831825	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment on August 15, 2006, at Arnot Ogden Medical 
Center.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had unverified active service from January 1994 
to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 2006 
determinations of the Department of Veterans Affairs Medical 
Center (VAMC) in Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran is not in receipt of service connection for 
any disability.

2.  The veteran incurred private medical expenses due to 
treatment on August 15, 2006, at Arnot Ogden Medical Center 
for emergency room and outpatient surgical care for 
appendicitis.

3.  The veteran was not hospitalized at a VA facility prior 
to her transport to Arnot Ogden Medical Center for emergency 
treatment, and the evidence does not reveal that VA approved 
a request for prior authorization for the medical services in 
question.

4.  The veteran had not been under treatment at a VA facility 
for over 24 months prior to her treatment in August 2006.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred August 15, 2006, at Arnot Ogden Medical 
Center, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.132, 
17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in December 
2006.

Laws and Regulations

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (2007); see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2007).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. § 1725 for emergency treatment for 
nonservice-connected disabilities in non-VA facilities is 
made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007). 

Factual Background and Analysis

The appellant is seeking entitlement to payment or 
reimbursement from VA concerning the medical expenses 
incurred on August 15, 2006, at Arnot Ogden Medical Center.

A review of the record reveals that in September 2006, VA 
received medical bills that the veteran submitted for payment 
related to her emergency treatment for appendicitis, 
including bills from Arnot Ogden Medical Center, Arnot 
Medical Services, a private physician, and a private 
anesthesiologist.  The record reflects that payment for the 
medical care rendered on August 15, 2006, was denied by VA in 
October and November 2006 on the basis that she did not 
receive treatment from VA within the 24-month period 
preceding the furnishing of the emergency care in question.

The care rendered to the veteran for appendicitis in August 
2006 was not for a service-connected disability.  Moreover, 
it does not appear from the record that the veteran has been 
awarded service connection for any disorder or disability at 
any time.  Thus, this disability was clearly not noted to be 
associated with and/or aggravating a service-connected 
disability.  The veteran also does not have a total service-
connected disability permanent in nature, and the record does 
not reflect that this was an injury, illness, or dental 
condition in the case of a veteran who was participating in a 
rehabilitation program and who was medically determined to be 
in need of hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.47(i).  Unfortunately, the veteran 
does not meet even one requirement for 38 U.S.C.A. § 1728.  
As all three criteria must be met in order to establish 
entitlement to reimbursement for medical expenses under 38 
U.S.C.A. § 1728, the veteran cannot establish reimbursement 
under this statute.  See Zimick v. West, 11 Vet. App. at 45, 
49.

As noted above, payment or reimbursement under 38 U.S.C.A. § 
1725 for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
criteria outlined in 38 C.F.R. § 17.1002 are fulfilled.  In 
this case, the veteran failed to meet subsection (e) as 
delineated in 38 C.F.R. § 17.1002.  Evidence of record does 
not show and the veteran does not contend that at the time 
for the emergency treatment in August 2006, she was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of the emergency 
treatment.  

Thus, as a matter of law and regulation, the veteran is not 
entitled to payment or reimbursement for emergency treatment 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (holding that plain statutory language is 
applied unless it creates absurd results).  The Board is 
specifically prohibited from granting benefits that are not 
authorized by law, regulation, precedent decision of VA 
General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment on August 15, 2006, at Arnot Ogden Medical 
Center, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


